Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 1 of 18 PageID #: 1638



                     UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF TEXAS

                             MARSHALL DIVISION

 MAPLEBEAR INC. DBA INSTACART,           Case Action No. 2:20-cv-240
                        Plaintiff,       (ORAL ARGUMENT REQUESTED)
       v.

 CORNERSHOP TECHNOLOGIES, INC.;
 CORNERSHOP TECHNOLOGIES LLC;
 DELIVERY TECHNOLOGIES US, INC.;
 DOES 1-10,

                        Defendants.


 BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 2 of 18 PageID #: 1639



       Plaintiff Maplebear Inc. dba Instacart (“Instacart”) respectfully submits the following

Memorandum of Points and Authorities in support of its Motion for a Preliminary Injunction

against Defendants Cornershop Technologies, Inc., Cornershop Technologies LLC, Delivery

Technologies US, Inc., and Does 1-10 (collectively, “Cornershop”).

I.     INTRODUCTION

       Instacart brings this motion to stop Cornershop’s brazen and illegal accessing of its

computers and theft of its intellectual property. Cornershop launched its online grocery-delivery

platform in 2015, holding itself out as “the Instacart of Latin America.” Now, it is entering the

U.S. market. But instead of competing fairly, Cornershop is illegally scraping and wholesale

copying Instacart’s product catalog, a repository of highly valuable copyrighted images and data.

       Instacart’s catalog is central to its business. It is the first thing millions of customers see

when entering the Instacart Platform, enabling them to identify and purchase products from

retailers they love, delivered to their doorstep. For this reason, Instacart has invested years of

effort and over $17 million to develop and refine its catalog. By copying and using it to compete

against Instacart—without authorization and in violation of Instacart’s Terms of Service

(“TOS”)—Cornershop has bypassed the substantial investments required from honest

competitors in the online grocery industry. Yet even after Instacart demanded that Cornershop

cease-and-desist its illegal activities, thousands of Instacart’s copyrighted images remain

available via Cornershop URLs. Unless enjoined, therefore, Cornershop will continue to exploit

the unfair advantage and head start it has gained to distort the online grocery market and damage

the goodwill Instacart has cultivated with its retail partners, customers, and advertisers.

       As set forth below and in the accompanying declarations, the evidence of Cornershop’s

illegal access and scraping is clear and irrefutable. Cornershop’s illegal business model violates



                                                  1
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 3 of 18 PageID #: 1640



the Computer Fraud & Abuse Act (“CFAA”), Texas’s anti-hacking statute (“THACA”), the

Digital Millennium Copyright Act (“DMCA”), and Texas unfair-competition law, and infringes

thousands of Instacart’s copyrights. Accordingly, Instacart respectfully requests that the Court

enter its proposed preliminary injunction.

II.    BACKGROUND

       A.      Instacart has heavily invested in building an industry-leading business.

       Founded in 2012, Instacart offers a cutting-edge platform (“the Platform”) through which

customers connect with personal shoppers to purchase products from their favorite retailers and

arrange for those products to be delivered to them quickly. Instacart has built partnerships with

more than 400 national, regional, and local retailers to facilitate delivery of essentials from more

than 30,000 stores across North America. Declaration of Andrew Nodes ¶¶ 3-5 (“Nodes Decl.”).

       Instacart’s Platform features “virtual stores” for its retail partners, allowing customers to

browse aisles and product listings online. Declaration of Laurentina Romaniuk ¶¶ 6-7

(“Romaniuk Decl.”); Declaration of Joseph Rustad ¶ 4 (“Rustad Decl.”). To line the shelves of

these virtual stores, Instacart uses its proprietary product catalog, which includes images, product

descriptions, pricing information, and other data. Instacart has invested years of effort and over

$17 million to develop and refine its catalog, including creating large numbers of original,

copyrighted photographic works. Romaniuk Decl. ¶ 63; Nodes Decl. ¶ 40.

       For example, in July 2015, Instacart created and launched its Mobile Photo Studio

(“MoPho Studio”) program, through which it trains shoppers and retailers to take photographs of

products pursuant to Instacart’s curated standards by instructing them how to stage, angle, light,

and photograph products to showcase their most relevant and aesthetically pleasing features.

Romaniuk Decl. ¶¶ 19-42. Instacart then retouches and enhances these images as appropriate. Id.

¶¶ 43-46. Finally, Instacart gives each image a specific file name that allows Instacart to track

                                                 2
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 4 of 18 PageID #: 1641



each image’s author, creation and publication date, and work-for-hire or assignment status.

Rustad Decl. ¶¶ 62-65. Instacart then places these finished images in its curated catalog.

       When an image is uploaded from the catalog to Instacart’s Platform, the image’s file

name accompanies it and is visible upon right-clicking the image. Id. ¶ 65. Instacart owns the

copyrights on thousands of these original images, which it has duly registered with the U.S.

Copyright Office, and Instacart’s website and apps prominently feature a copyright and DMCA

notice. Romaniuk Decl. ¶¶ 47-61; Declaration of Katherine Son ¶¶ 3-8 (“Son Decl.”).

       B.      Cornershop knows that Instacart’s Terms of Service expressly prohibit
               “scraping” and other improper activities.

       At multiple points, Instacart presents users with the TOS that govern use of its services.

Users must accept the TOS when they create an Instacart account, and again before they “check

out” an order. Son Decl. ¶¶ 10-23. Instacart’s TOS “grants [users] a limited . . . license to use the

Services for their intended purposes.” Id. ¶ 5. The TOS prohibit “scraping” or copying of

Instacart’s data, stating, “You may not copy, modify, distribute, sell, or lease any part of the

Services. . . . [Y]ou may not ‘scrape’ the Services . . . and you may not interfere or attempt to

disrupt the Services.” Id. The TOS also include a DMCA and copyright notice. Id. ¶ 7.

Cornershop has actual knowledge of Instacart’s TOS because numerous Cornershop officers,

employees, and agents consented to them, including Cornershop’s founder and CEO (who linked

his Instacart account to a Cornershop company credit card); other Cornershop department heads;

and many members of Cornershop’s engineering team. Id. ¶¶ 28-61.

       C.      Cornershop has accessed Instacart’s website in violation of the TOS and
               stolen its intellectual property to unfairly compete against Instacart.

       Cornershop launched in 2015 in Chile, holding itself out as the “Instacart for Latin

America.” Nodes Decl. ¶ 80. In May 2020, it launched its first U.S. operations in Texas and

Florida and it is planning launches in other U.S. locations. Id. at ¶ 81. Instead of competing

                                                  3
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 5 of 18 PageID #: 1642



fairly, however, Cornershop has used scraping tools to surreptitiously access Instacart’s Platform

and misappropriate thousands of copyrighted images, as well as product and pricing data, from

Instacart’s valuable catalog, in willful violation of Instacart’s TOS and federal and state law.

       Cornershop’s scraping is audacious. It has posted job openings in Dallas, Austin, and

elsewhere seeking software engineers to “[s]crape and maintain catalogues using multiple

frameworks,” with job requirements including “[a]dvanced scraping capabilities” and the

“[a]bility to generate good scrapers.” Nodes Decl. ¶ 125. Through these and other means,

Cornershop and/or its agents have accessed Instacart’s Platform without authorization and

conducted large-scale scrapes of Instacart’s catalog, which Cornershop then uploaded onto its

platform, and surrounded by Cornershop logos and banners. Id. ¶ 84.

       As a result, Cornershop’s platform has featured thousands of original, copyrighted

images created through Instacart’s MoPho Studio whose ultimate source can only have been

Instacart’s Platform. 1 Rustad ¶¶ 40-51; Romaniuk Decl. ¶ 61. Indeed, across all 91 Cornershop

retailers active as of June 29, 2020, more than 18,000 products exactly matched Instacart’s

product name and included identical images. Rustad Decl. ¶¶ 49, 51. Cornershop has likewise

copied pricing and product data from Instacart. Id. ¶¶ 45, 47. And Cornershop has removed and

altered the file names from Instacart’s product images—which Instacart uses as DMCA

Copyright Management Information (“CMI”)—thereby concealing its theft of Instacart’s catalog

and its infringement of Instacart’s copyrights. Id. ¶¶ 62-70.

       By illegally accessing and copying Instacart’s catalog, Cornershop has avoided the

substantial investments needed to build its own catalog by siphoning off the investment made by



1
 To confirm beyond any doubt that Cornershop is using copied Instacart’s MoPho Studio
images, Instacart compared the images’ perceptual 64-bit hash values. Rustad Decl. ¶¶ 34-36.


                                                 4
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 6 of 18 PageID #: 1643



Instacart. Nodes Decl. ¶¶ 91-101; Romaniuk Decl. ¶¶ 14-18. Indeed, Cornershop’s Chief

Technology Officer Daniel Undurraga boasted in 2017 that Cornershop was “profitable almost

from day one” because it “did not have a lot of R&D expense.” Nodes Decl. ¶ 92. Unless

enjoined, Cornershop will continue to exploit that unfair advantage to deprive Instacart of its

customers, market share, and goodwill, and distort the online grocery market.

III.   LEGAL STANDARD

       To obtain a preliminary injunction, the moving party must establish: (1) a substantial

likelihood of success on the merits, (2) a substantial threat that failure to grant the injunction will

result in irreparable injury, (3) that the threatened injury outweighs any damage that the

injunction may cause the opposing party, and (4) that the injunction will not disserve the public

interest. Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991). As demonstrated below and

in the accompanying declarations, all four elements are readily satisfied here.

IV.    INSTACART IS LIKELY TO SUCCEED ON THE MERITS

       A.      Instacart is likely to succeed on its CFAA claim.

       The CFAA provides for injunctive relief and damages where a party (1) “intentionally

accesses a computer without authorization or exceeds authorized access,” (2) “obtains . . .

information from any protected computer,” and (3) causes “loss” in the amount of at least

$5,000. 18 U.S.C. § 1030(a)(2)(C), (c)(4)(A)(i)(I), (g). Each of these elements is satisfied here.

               1.      Cornershop has intentionally accessed a protected computer without
                       and in excess of authorization.

       The Fifth Circuit applies an “intended-use analysis” to CFAA liability under which “the

scope of a user’s authorization to access a protected computer” is analyzed based on “the

expected norms of intended use or the nature of the relationship established between the

computer owner and the user.” United States v. Philips, 477 F.3d 215, 219 (5th Cir. 2007). Civil


                                                   5
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 7 of 18 PageID #: 1644



(and criminal) liability attach whenever a defendant “obtain[s] unauthorized access to

computerized data that [the defendant] was not permitted to view or use” or engages in conduct

that is “not an intended use of the . . . network.” Id. at 220.

        Instacart’s TOS make clear that Cornershop was authorized to access and use Instacart’s

services only “for their intended purposes,” and was specifically prohibited from “copy[ing],

modify[ing], distribut[ing], sell[ing] . . . [or] ‘scrap[ing]’” any of Instacart’s data. Son Decl. ¶ 5.

Cornershop was aware of these limitations on access and use: Cornershop executives and

employees with actual and apparent authority to bind the company accepted Instacart’s TOS on

behalf of Cornershop. Id. ¶¶ 28-61; see also Century Sur. Co. v. Seidel, 893 F.3d 328, 337 (5th

Cir. 2018); Bennett v. Reynolds, 315 S.W. 3d 867, 884 (Tex. 2010). Cornershop’s repeated

access to and use of Instacart’s computers to scrape and copy Instacart’s data is therefore

unauthorized. See Phillips, 477 F.3d at 220 (“[C]onduct . . . that uses computer systems not in

any way related to their intended function amounts to obtaining unauthorized access.” (internal

quotation marks omitted)); Frisco Med. Ctr., L.L.P. v. Bledsoe, 147 F. Supp. 3d 646, 659 (E.D.

Tex. 2015) (granting summary judgment to a CFAA plaintiff because the defendants “did not

have the authorization to access, copy, and transmit [the plaintiff’s] files, and . . . they exceeded

their authorization in doing so”). 2




2
  Cornershop also obtained information from protected computers, which are defined as any
computers “used in or affecting interstate or foreign commerce or communication.” 18 U.S.C.
§ 1030(e)(2)(B). Here, Cornershop “accessed a computer connected to the internet,” including
servers supporting or hosting Instacart’s Platform, mobile app, and data, which is sufficient to
establish access to a “protected computer.” See Merritt Hawkins & Assocs., LLC v. Gresham,
948 F. Supp. 2d 671, 674 (N.D. Tex. 2013). Instacart uses Amazon Web Services server
infrastructure to store, organize, and deliver its catalog content. The servers are connected to the
internet and regularly transmit data in interstate commerce. Rustad Decl. ¶¶ 9, 53, 55.


                                                   6
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 8 of 18 PageID #: 1645



               2.      Cornershop has caused and continues to cause significant loss.

       As relevant here, the CFAA defines “loss” as a “cost to any victim, including the cost of

responding to an offense, conducting a damage assessment, and restoring the data, program,

system, or information to its condition prior to the offense.” 18 U.S.C. § 1030(e)(11). The loss in

this case consists, at minimum, of the cost of investigating and responding to Cornershop’s

extensive scraping and copying of Instacart data, as well as the cost of assessing the resulting

damage. See Frisco Med. Ctr., 147 F. Supp. 3d at 659 (“[C]ourts have held that the costs of a

forensic investigation/damage assessment constitute loss under the CFAA.”). Cornershop’s

actions have forced Instacart to devote employee resources to ascertaining the methods, history,

scope, effects, and means of remedying Cornershop’s scraping and copying at considerable

expense. These costs significantly exceed the $5,000 threshold. Rustad Decl. ¶¶ 56-61. And as

set forth below, the irreparable damage caused by Cornershop’s conduct is far greater.

       For all of these reasons, Instacart is likely to succeed on its CFAA claim. 3

       B.      Instacart is likely to succeed on its THACA claim.

       Cornershop’s violation of Texas’s anti-hacking statute is equally flagrant. A person

commits a THACA offense by “knowingly” accessing “a computer, computer network, or




3
  Cornershop is also liable for CFAA violations under the statute’s other sections. Under section
1030(a)(4), a party violates the CFAA if, “knowingly and with intent to defraud, [it] accesses a
protected computer without authorization, or exceeds authorized access, and by means of such
conduct furthers the intended fraud and obtains anything of value.” Cornershop knowingly
accessed Instacart’s Platform without authorization and Cornershop’s data-scraping and copying
also satisfies the CFAA’s “fraud”-related elements. See In re Thundervision, LLC, 2010 WL
2219352, at *12 (Bankr. E.D. La. June 1, 2010) (“‘Fraud’ [for CFAA purposes] only requires a
showing of unlawful access.”). The data scraped from Instacart’s Platform constitutes substantial
value. See Frisco Med. Ctr., 147 F. Supp. 3d at 660. Likewise, under section 1030(a)(5)(C), a
party violates the CFAA if it “intentionally accesses a protected computer without authorization,
and as a result of such conduct, causes damage and loss.” Cornershop intentionally accessed
Instacart’s system without authorization, causing Instacart damage. Rustad Decl. ¶¶ 52-60.


                                                 7
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 9 of 18 PageID #: 1646



computer system without the effective consent of its owner.” Tex. Penal Code § 33.02(a); see

also Tex. Civ. Prac. & Rem. Code § 143.001(a) (civil remedies). Consent is not “effective” if it

is “induced by deception” or “used for a purpose other than that for which the consent was

given.” Tex. Penal Code § 33.01(12). Using a computer system in violation of its TOS is a

paradigmatic example of a THACA violation. See Sw. Airlines Co. v. BoardFirst, L.L.C., 2007

WL 4823761, at *16 (N.D. Tex. Sept. 12, 2007) (finding a THACA violation where defendant’s

“use of the Southwest site falls squarely within the[] prohibitions” in website’s TOS).

        Cornershop’s scraping and copying plainly violate THACA. As explained above,

Cornershop was repeatedly made aware of the conditions on its access to and use of Instacart’s

Platform. Son Decl. ¶¶ 5-23. Nonetheless, Cornershop used Instacart’s Platform for expressly

prohibited purposes. See Talon Transaction Techs., Inc. v. StoneEagle Servs., Inc., 2013 WL

12172926, at *3 (N.D. Tex. Aug. 15, 2013) (“[A]lthough Defendants had access to the database,

they were not authorized to download information much less develop a computer program for

extraction purposes.”). Thus, Instacart is likely to succeed on its THACA claim. See Inst. Sec.

Corp. v. Hood, 390 S.W. 3d 680, 684 (Tex. App. 2012) (affirming and broadening injunction

where “appellee knowingly accessed [the plaintiff’s] computer system and downloaded its

files . . . without [its] consent”).

        C.      Instacart is likely to succeed on its DMCA claim.

        The DMCA prohibits a person from (1) intentionally removing or altering CMI, (2)

distributing CMI knowing that the CMI has been removed or altered without authority of the

copyright owner or the law, or (3) distributing works or copies of works knowing that CMI has

been removed or altered without authority of the copyright owner or the law—while knowing, or

having reasonable grounds to know, that removal or alteration of the CMI will “induce, enable,

facilitate, or conceal an infringement” of the CMI. 17 U.S.C. § 1202(b).

                                                8
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 10 of 18 PageID #: 1647



       Instacart’s images contain CMI protectable under the DMCA. First, each of Instacart’s

product images contains CMI in the form of its unique image file name, which is conveyed in

connection with each copy of each image. See Energy Intelligence Grp., Inc. v. Kayne Anderson

Capital Advisors, L.P., 948 F.3d 261, 277 (5th Cir. 2020) (quoting 17. U.S.C. § 1202(c)) (A “file

name may be CMI if it is ‘conveyed in connection with copies’ of the underlying work and

contains a ‘title and other information identifying the work’” (quotation omitted)). Here, each

file name is unique to its corresponding image, as the file name identifies the image’s creation

date, author, the photographer’s employment status, and any work for hire or assignment

governing copyright status. Nodes Decl. ¶¶ 62-65. Thus, Instacart’s image file names constitute

CMI. See Energy Intelligence, 948 F.3d at 277 (holding that file names constitute CMI); see also

Mango v. BuzzFeed, Inc., 356 F. Supp. 3d 368, 377 (S.D.N.Y. 2019) (gutter credits to

photographs indicating the photographer’s name are CMI).

       The record also shows that Cornershop removed or altered Instacart’s CMI. Cornershop

copied thousands of images from Instacart’s Platform, deleted Instacart’s file names for each

image, created new file names, then uploaded and displayed each otherwise identical image

along with its altered file name to Cornershop’s platform. Rustad Decl. ¶¶ 66-67. Accordingly,

Cornershop intentionally removed, or at least altered, Instacart’s CMI in violation of the DMCA.

See Ranco Indus., Inc. v. Bos. Floor Mats, 2011 WL 1237938, at *3 (S.D. Tex. Mar. 31, 2011)

(finding DMCA violation when defendant copied images and text, removed CMI, inserted its

own CMI, and placed these images and text on defendant’s website with minor differences).

       Cornershop also intentionally distributed copies of Instacart’s images knowing that

Instacart’s CMI was removed and altered without authorization, in violation of 17 U.S.C.

§ 1202(b) and (c). See e.g., BuzzFeed, 356 F. Supp. 3d at 377 (listing elements of second and



                                                 9
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 11 of 18 PageID #: 1648



third DMCA prongs). Online display constitutes “distribution.” See, e.g., Preston Wood &

Assocs., LLC v. Cameron Architects, Inc., 2018 WL 8732108, at *1-2 (S.D. Tex. Nov. 8, 2018);

BuzzFeed, 356 F. Supp. 3d at 376. Cornershop has made publicly available for display Instacart’s

copyrighted images—with altered file names—on its servers. Rustad. Dec. ¶ 66; Nodes Decl.

¶¶ 84, 88.

       Moreover, Cornershop knew—or at a minimum, had reasonable grounds to know—that

removal or alteration of the CMI will “induce, enable, facilitate, or conceal an infringement.” 17

U.S.C. § 1202(b). In Energy Intelligence, for example, the pdf distributed by the plaintiff

included a copyright notice, and thus, the Fifth Circuit held that the defendant should have

known that changing the plaintiff’s pdf file names to “123” would facilitate and help conceal

copyright infringement. 948 F.3d at 267, 277; see also RBH Energy, LLC v. Partners in Church

Consulting, LLC, 2016 WL 6496362 (N.D. Tex. May 6, 2016) (awarding default judgment on

§ 1202(b) claim based on removal of CMI as evidence of knowing enablement and intent to

conceal). Instacart’s website and TOS contain copyright and DMCA notices, which Cornershop

disregarded when proceeding to scrape and copy Instacart’s images and product information on a

massive scale. See Son Decl. ¶¶ 28-61. Thus, Instacart is likely to prevail on its DMCA claim.

       D.      Instacart is likely to succeed on its copyright infringement claim.

       To establish copyright infringement, “two elements must be proven: (1) ownership of a

valid copyright, and (2) copying of constituent elements of the work that are original.” Feist

Pubs., Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361 (1991). Here, Cornershop’s copying of

thousands of copyrighted images easily satisfies these elements and injunctive relief is

appropriate. 17 U.S.C. § 502(a) (providing for injunctions to restrain copyright infringement).

       First, Instacart holds registered copyrights on all images asserted in this case. Romaniuk

Decl. ¶¶ 47-61. Registrations constitute “prima facie evidence both that [the] copyright is valid

                                                10
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 12 of 18 PageID #: 1649



and that the registrant owns the copyright.” Gen. Universal Sys., Inc. v. Lee, 379 F.3d 131, 141

(5th Cir. 2004). In addition, they confirm the originality and aesthetic judgment inherent in each

of Instacart’s images. See Feist, 499 U.S. at 345. This includes creative decision-making as to

staging, angling, lighting, and other aspects of composition and production aimed at serving the

business needs of Instacart and its merchant partners. Romaniuk Decl. ¶¶ 19-46; see also Biggs

v. Cabela’s, Inc., 2004 WL 530167, at *4 (N.D. Tex. Feb. 23, 2004) (“Elements of originality in

a photograph may include posing the subjects, lighting, angle, selection of film and camera,

evoking the desired expression, and almost any other variant involved.”).

       Second, Cornershop is plainly copying the original constituent elements of Instacart’s

copyrighted works: its copies of Instacart’s images are identical. Rustad Decl. ¶¶ 43-46.

Wholesale duplication is the most blatant form of copyright infringement. See Eng’g Dynamics,

Inc. v. Structural Software, Inc., 46 F.3d 408, 410 (5th Cir. 1995).

       E.      Instacart is likely to succeed on its unfair competition claim.

       “Reverse passing off” occurs when a defendant passes off a plaintiff’s work as the

defendant’s own work. See Dastar v. Twentieth Century Fox Film Corp., 539 U.S. 23, 28 n.1

(2003); Barnstormers, Inc. v. Wing Walkers, LLC, 2011 WL 1671641, at *8 (W.D. Tex. May 3,

2011). Here, Cornershop is engaged in reverse passing off Instacart’s product images and

catalog. These materials are Instacart’s work, but by publicly displaying them on Cornershop’s

platform, Cornershop is falsely passing them off as Cornershop’s. Indeed, Cornershop

misleadingly holds them out as Cornershop’s own. See Son Decl. ¶ 9 (Cornershop’s Terms of

Service state that the information on its website is its own). Additionally, Cornershop has

“utilized not one, but” thousands of Instacart’s images, “the cumulative effect of which is greater

likelihood of confusion.” Volkswagenwerk Aktiengesellschaft v. Rickard, 492 F.2d 474, 479 (5th

Cir. 1974). Accordingly, Cornershop has unfairly competed through reverse passing-off.

                                                11
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 13 of 18 PageID #: 1650



V.     INSTACART SUFFERS IRREPARABLE HARM

       As explained in the accompanying declarations of Andrew Nodes and Lauren Romaniuk,

Instacart has suffered and will continue to suffer irreparable harm absent an injunction.

       First, “[a] party is at risk of irreparable harm where, for example, they might lose a

competitive advantage in the industry.” Intel Corp. v. Rais, 2019 WL 164958, at *5 (W.D. Tex.

Jan. 10, 2019) (internal quotation marks and citation omitted). Here, Cornershop’s illegal

scraping of Instacart’s images and product and pricing information has given it an undue

competitive advantage and head start. Cornershop has built its U.S. product catalog by stealing

Instacart’s, which Instacart invested years and millions of dollars to develop. Nodes Decl. ¶¶ 30-

40; 91-101; Romaniuk Decl. ¶¶ 63-66. As a result, not only can Cornershop enter the market

earlier than it otherwise could have—in days or weeks, rather than months or years—but it has

avoided the substantial investments necessary to develop an independent catalog, leaving it free

to direct its resources towards its rapid growth. Nodes Decl. ¶¶ 122-127.

       Second, Cornershop’s plagiarism of Instacart’s Platform has degraded Instacart’s status

as the leading and distinctive participant in the U.S. online grocery delivery market. Nodes Decl.

¶¶ 99-100. Instacart “has provided substantial evidence that it has invested significant and

considerable time, effort, and expense” in creating its iterated catalog, “resulting in accumulation

of goodwill and publicity associated” with its unique service. Alamo Area Mut. Hous. Ass’n, Inc.

v. Lazenby, 2017 WL 7052253, at *10 (W.D. Tex. July 28, 2017); see also Nodes Decl. ¶¶ 30-

79, 91-101, 128, 144; Romaniuk Decl. ¶¶ 14-18; 63-68. But, Instacart has been forced to

compete against its own catalog masquerading as another’s, making its catalog no longer one-of-

a-kind. Nodes Decl. ¶¶ 99-100.




                                                12
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 14 of 18 PageID #: 1651



       Third, Cornershop is irreparably harming Instacart’s reputation and goodwill with

retailers. See Capital One Fin. Corp. v. Fountain, 2011 WL 13220697, at *6 (E.D. Tex. Feb. 11,

2011) (holding damage to goodwill and reputation constitute irreparable harm). Instacart’s

catalog was carefully created and curated to display retailers’ products attractively and,

consequently, to attract customers to order products based on the images. Nodes Decl. ¶ 103;

Romaniuk Decl. ¶¶ 14-18. Instacart’s catalog thus forms the basis for retailers’ decisions to

partner with Instacart, knowing that their Instacart virtual storefront will be aesthetically pleasing

and will drive business. Nodes Decl. ¶ 104. Instacart’s catalog also offers significant value to

retailers who do not maintain their own independent catalogs. Id. ¶¶ 105-106. Now, however,

Instacart has received complaints from its retailers because Instacart’s catalog is replicated on

Cornershop’s website without the retailers’ permission. Id. ¶¶ 108-109. And they have conveyed

concern that Cornershop’s plagiarized inventory and pricing information has become stale, but

remains live on Cornershop’s platform, leading to inventory issues, price mismatches, and

customer confusion. Id. ¶¶ 110-116. Thus, because Cornershop has created virtual storefronts

mimicking Instacart’s, over which Instacart has no control, Instacart’s valuable and longstanding

retailer relationships have been irreparably damaged.

       Fourth, Cornershop is damaging Instacart’s hard won reputation and goodwill with

customers. Cornershop has willfully and intentionally diverted Instacart customers to Cornershop

by using Instacart’s own catalog. Nodes Decl. ¶¶ 129-138. Instacart faces irreparable harm from

loss of customer goodwill due to consumer confusion and Cornershop’s misuse of Instacart’s

proprietary catalog to compete against Instacart. Additionally, by scraping Instacart’s images—

essentially creating duplicate images for each product without confirming an increase in

inventory—Cornershop has disrupted Instacart’s and the retailer’s assessment of inventory. This



                                                 13
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 15 of 18 PageID #: 1652



creates the risk that customers will more frequently order items on Instacart’s Platform that prove

to be out-of-stock, leading to a poor customer experience. Nodes Decl. ¶¶ 113-116; 137.

       Fifth, Cornershop is irreparably harming Instacart by depriving Instacart of control over

its copyrighted works. See Dish Network, L.L.C. v. Del Carmen, 2020 WL 1227311, at *6 (W.D.

Tex. Mar. 13, 2020); DSC Commc’n. Corp. v. DGI Tech., 898 F. Supp. 1183, 1195 (N.D. Tex

1995); Entm’t & Sports Programming Network, Inc. v. Edinburg Cmt. Hotel, Inc., 735 F. Supp.

1334, 1343 (S.D. Tex. 1986).

       In short, due to Cornershop’s theft of Instacart’s catalog, “there is a substantial threat of

irreparable harm to [Instacart] through market saturation, loss of goodwill, and the risk of

confusion, for which there is no adequate legal remedy.” Lazenby, 2017 WL 7052253, at *10.

VI.    THE REMAINING FACTORS FAVOR INSTACART

       The remaining injunctive-relief factors also favor Instacart. First, the threatened harm to

Instacart easily outweighs any harm to Cornershop. “[Cornershop] will suffer no injury if the

court issues a preliminary injunction; [it] will simply be required to respect and recognize the

[copyright and CMI] that [Instacart] rightfully owns under federal law,” and the protected

computers to which Instacart controls access. Capital One, 2011 WL 13220697, at *7. By

contrast, without relief, Instacart will suffer considerable harm, irremediable by money damages

alone, because “it cannot control its own goodwill and reputation.” Id.

       Second, an injunction does not “disserve” the public interest; it advances it. Lakedreams

932 F.2d at 1107. “The public expects laws passed by Congress to be enforced.” Live Nation

Motor Sports, Inc. v. Davis, 2006 WL 3616983, at *5 (N.D. Tex. Dec. 12, 2006); see also PIU

Mgmt., LLC v. Inflatable Zone Inc., 2010 WL 681914, at *8 (S.D. Tex. Feb. 25, 2010) (“[T]he

public interest is always served by requiring compliance with the statutes of Congress[.]”). In



                                                 14
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 16 of 18 PageID #: 1653



addition, enforcing the CFAA, DMCA, and THACA specifically furthers the public’s interest in

fair competition and in the integrity of data and computer systems. Enforcing copyright and

unfair competition claims similarly serves fair competition, clarifies intellectual property

protection, and “protect[s] the public from deception.” PIU Mgmt., 2010 WL 681914, at *8. 4

VII.    THE REQUESTED RELIEF IS APPROPRIATE

        The relief set forth in the accompanying Proposed Order is appropriate and necessary to

prevent further irreparable harm to Instacart. 5 Cornershop should be ordered to immediately

remove from its platform Instacart’s protected information, including images and product

information, that Cornershop illegally scraped in violation of federal and state law.

VIII.   CONCLUSION

        For the foregoing reasons, Instacart requests that the Court GRANT its motion.




Dated: July 16, 2020                          Respectfully submitted,


                                              By: Sharif E. Jacob
                                              SHARIF E. JACOB, Lead Attorney
                                              DAVID SILBERT
                                              SARAH SALOMON
                                              NIALL ROBERTS
                                              PUJA PARIKH
                                              MAILE YEATS-ROWE


4
  The Rule 65 bond requirement should be waived. See Fed. R. Civ. P. 65(c). The Rule 65 bond
is a matter of discretion, and a court “may elect to require no security at all.” Corrigan Dispatch
Co. v. Casa Guzman, S.A., 569 F.2d 300, 303 (5th Cir. 1978). Here, the equities run heavily in
Instacart’s favor, and there is no meaningful damage to Cornershop’s legitimate business in
simply compelling it to stop illegal activities. As such, a bond would be punitive and
inappropriate. See, e.g., Int’l Controls Corp. v. Vesco, 490 F.2d 1334, 1356 (2d Cir. 1974).
5
 An order of impoundment of the devices used to copy Instacart images or alter CMI is also
warranted. 17 U.S.C. § 503(b); 17 U.S.C. § 1203(b)(2).


                                                 15
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 17 of 18 PageID #: 1654



                                            NICHOLAS GREEN
                                            KEKER, VAN NEST & PETERS LLP
                                            633 Battery Street
                                            San Francisco, CA 94111-1809
                                            Telephone: 415 391 5400
                                            Facsimile: 415 397 7188
                                            sjacob@keker.com
                                            dsilbert@keker.com
                                            ssalomon@keker.com
                                            nroberts@keker.com
                                            pparikh@keker.com
                                            myeats-rowe@keker.com
                                            ngreen@keker.com

                                            MARK S. PUZELLA
                                            ROBERT M. O’CONNELL, JR.
                                            CAROLINE K. SIMONS
                                            ORRICK, HERRINGTON & SUTCLIFFE LLP
                                            222 Berkeley Street, Suite 2000
                                            Boston, Massachusetts 02116
                                            Telephone: 617-880-1800
                                            Facsimile: 617-880-1801
                                            mpuzella@orrick.com
                                            robert.oconnell@orrick.com
                                            csimons@orrick.com

                                            MICHAEL E. JONES
                                            SBN: 10929400
                                            Patrick C. Clutter, IV
                                            SBN: 24036374
                                            POTTER MINTON
                                            110 North College, Suite 500
                                            Tyler, Texas 75702
                                            Telephone: 903-597-8311
                                            Facsimile: 903-593-0846
                                            mikejones@potterminton.com
                                            patrickclutter@potterminton.com

                                            Attorneys for MAPLEBEAR INC. DBA
                                            INSTACART


                               CERTIFICATE OF SERVICE

      I hereby certify that on July 16, 2020, the undersigned electronically filed the foregoing



                                               16
Case 2:20-cv-00240-JRG Document 16 Filed 07/16/20 Page 18 of 18 PageID #: 1655



Plaintiff’s Motion for Preliminary Injunction with the Clerk of Court using the CM/ECF system,
which will send notification to all attorneys of record. Because Defendants have not yet appeared
in this action, this motion will also be served in conjunction with the Complaint and summons at
the following registered agent locations:

Cornershop Technologies, Inc.
Incorporating Services, Ltd.
3500 S. Dupont Highway
Dover, DE 19901

Cornershop Technologies LLC
The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

Delivery Technologies US, Inc.
Incorporating Services, Ltd.
3500 S. Dupont Highway
Dover, DE 19901

                                               /s/ Sharif E. Jacob


 CERTIFICATE OF CONFERENCE IN ACCORDANCE WITH LOCAL RULE CV 7(i)

       The undersigned counsel states that, because Defendants have not yet appeared in this

action and because this is an expedited motion, Plaintiff’s counsel was not able to confer with

any counsel for Defendants prior to filing. Upon Defendants’ appearance, Plaintiff’s counsel will

attempt to resolve this motion by agreement.

                                               /s/ Sharif E. Jacob




                                                 17
